                                                                            USDC sn:-,;y
                                                                            DOCUJ\1£NT
 UNITED STATES DISTRICT COURT                                               ELECTRONICALLY FILED
 SOUTHERN DISTRICT OF NEW YORK
                                                                            DOC#:- - - - : - + - - . - - - -
 -------------------------------------------------------------- X
 A VIONS DE TRANSPORT REGIONAL G.I.E.,                                                     \l
                                                                            DATE FILED:_...,......_-r~-+--

                                        Plaintiff,                  ORDER DENYING MOTION TO
             -against-                                              VACATE ENTRY OF DEFAULT
                                                                    AND ENTERING DEFAULT
 AVIAN LINEAS AEREAS S.A. and SYNERGY                               JUDGMENT
 AEROSPACE CORP.,
                                                                    19 Civ. 6769 (AKH)
                                          Defendants.
 -------------------------------------------------------------- X
AL VINK. HELLERSTEIN, U.S.D.J.:

                 On July 22, 2019, Plaintiff Avions De Transport Regional G.I.E. ("ATR")

commenced this suit against Defendants Avian Lineas Aereas S.A. ("Avian") and Avian's parent

company, Synergy Aerospace Corp. ("Synergy"), to recover money allegedly owed under two

promissory notes. See ECF No. 7. Defendants did not respond. On September 11, the Clerk of

Court entered a Certificate of Default. See ECF No. 17. On October 4, Plaintiff filed a proposed

default judgment. See ECF No. 26. On October 7, Defendants moved-the focus of this order-

to set aside the Clerk's entry of default. See ECF No. 27. In light of Defendants' motion, I

deferred decision on the proposed default judgment. Now, after reviewing the parties' positions,

I deny the motion to vacate the entry of default and enter default judgment in Plaintiffs favor.

                                                 Background

        A. The Complaint

                 The facts in this section are taken from the Complaint. In late 2016, A TR and

Avian entered into a contract, pursuant to which Avian agreed to buy several aircraft from ATR

for around $18.5 million per plane. See Compl., ECF No. 7, at ,r,r 8-9. The contract required

Avian to make payments in advance of the delivery of each aircraft. See id. at ,r 9. Avian later

ran into liquidity issues and failed to make certain owed payments to ATR. See id. at ,r,r 17-22.
               Thereafter, ATR and Defendants began negotiating to resolve the issue of Avian's

nonpayment. See id. at 1 23. As a product of these negotiations, ATR agreed to accept from

Defendants a promissory note for $5,000,000 (the "March Note"), to be paid on or before April

12, 2017. See id. at if124-25; ECF No. 7-3. In April 2017, the March Note was amended to

extend the pay-by due date to May 31, 2017-Defendants failed to pay by this date. See Compl.,

at 1if 29-30; ECF No. 7-4. On September 4, 2017, the March Note was again amended, this time

extending the payment deadline to September 30, 2017, and increasing the amount owed to

$9,815,545. See Compl. at 133; ECF No. 7-5. Around this time, Defendants issued a separate

promissory note agreeing to pay an additional $3,862,114 to ATR by September 30, 2017 (the

"September Note"). See Compl., at ,r 34; ECF No. 7-6.

               Both the March and September Notes contain the following provision:

       Each of the [Defendants] hereby irrevocably and unconditionally submits to the
       non-exclusive jurisdiction of any New York State court or Federal court of the
       United States sitting in New York County in any action or proceeding arising out
       of or relating to this Promissory Note or for recognition or enforcement of any
       judgment, and each of the [Defendants] hereby irrevocably and unconditionally
       agrees that all claims in respect of any such action or proceeding may be heard
       and determined in such New York State Court or, to the extent permitted by law,
       in such Federal Court.

ECF Nos. 7-5, 7-6.

               Defendants did not make any payments to ATR by the September 30, 2017

deadline. See Compl., at ,r,r 37-38.

       B. The Default

               The Complaint was filed on July 22, 2019, to recover $13,677,650, plus interest,

i.e., the approximate combined amount owed under the March and September Notes. See ECF

Nos. 7, 9, 10. Defendants confirm that service was made on July 23. See ECF No. 27, at 116-7.

Defendants represent that around this time, on July 22, 2019, a "Concurso Preventivo" was "filed

                                               2
on Avian in Buenos Aires," an action "similar to a Chapter 11 restructuring in U.S. Bankruptcy

Law." ECF No. 27, at ,r 4.

                On August 12, Plaintiff submitted a letter to the Court, which forwarded an email

from Synergy's in-house counsel stating that Defendants had not yet secured counsel and would

like a 20-day extension to file a response. See ECF No. 13-1. The Court granted this request by

proxy, extending the deadline to respond to the Complaint from August 13 to September 3. See

ECF No. 14. On August 23, Defendants were emailed a letter from the International Chamber of

Commerce ("ICC") stating that Plaintiff had served upon them a request for arbitration in regard

to the same or similar matters at issue in this action. See ECF No. 27-l. The September 3, 2019

deadline for an answer passed without any response from Defendants.

                On September 4, Mr. Gilbert K. Squires, emailed Plaintiff to state that he had

been retained as Defendants' counsel in both the instant action and the ICC arbitration. See ECF

No. 27-2. Squires acknowledged in his message that "a response was due today, September 4,

2019," and asked Plaintiff's counsel to set a time to "discuss a path forward in the two cases."

Id. On September 5, Squires and Plaintiff's counsel spoke by telephone, during which time the

latter agreed to wait until September 9, 2019 before seeking a default judgment. See ECF No.

29, at ,r 8; ECF No. 27, at ,r 13.

                On September 8, Squires emailed Plaintiff's counsel, stating in relevant part:

        I am experiencing an excruciatingly painful sciatica flare-up ....

        [I]n bed for two days. I will have additional medical treatment tomorrow. Please,
        G-d, I expect to be up to speed in two or three days.

        It is impossible to sit. I met my principal client Friday [September 6] . . . . He
        noticed my painful grimaces. We desire to move towards a resolution in the
        matters at hand. I still need to file appearances and responses, and will. ...

        I will be a bit delayed filing my appearances.

                                                 3
ECF No. 30-2. The next day, September 9, Plaintiffs counsel responded:

       We are of course sorry to hear of your medical difficulties. However, the
       complaint in this matter was served on Defendants on July 23, 2019, with an
       answer or other responsive pleading due August 13, 2019. At [Synergy's]
       request, we granted a 22 day extension to September 3, 2019. As a professional
       courtesy, we moved the court for the extension of time. Following this, we
       granted an additional week [] based on your pending appearance and our
       understanding that an answer or responsive pleading would be filed by the close
       of business today, September 9, 2019.

       [W]e will again extend Defendants' time to answer or otherwise move the court to
       our close of business tomorrow[, September 10] ....

Id. Later that day, Squires responded saying he "expect[ed] to get on the SDNY appearance

tomorrow," that is, September 10. Id.

               Also on September 9, Squires submitted a letter to the ICC, copying Plaintiff, in

which he asked the ICC for "additional time to analyze evaluate [sic] the issues" before filing a

response to Plaintiffs arbitration demand. ECF No. 27-3. In this letter, Squires explained:

       Because I have just gotten on the case, I need to acquaint myself with the issues
       facing my clients fully. Also, this past Thursday night, I became unexpectedly ill
       with a horrible sciatica flareup, which is excruciatingly painful and prevents me
       from sitting or walking without pain. I'm currently under medical and
       chiropractic care. Notwithstanding, I have been diligently working on getting up
       to speed on all cases.

Id.

               Defendants did not file an answer or other responsive pleading by September 10.

On September 11, on Plaintiffs motion, the Clerk entered a certificate of default. See ECF Nos.

16, 17. On September 12, Plaintiff filed a proposed default judgment. See ECF No. 18. On




                                                4
September 25, Defendants were mailed Plaintiffs proposed default judgment; the proposed

defaults were also docketed. See ECF Nos. 21, 22; see also ECF No. 27, at ,-i,r 26, 33. 1

                  On October 2, 2019, Squires, filed his first appearance. See ECF No. 23. On

October 4, Squires sent a letter to the Court requesting to appear by phone at a status conference

scheduled for 10:00 a.m. that same day. See ECF No. 25. That conference had been scheduled

since July 29, 2019. 2 See ECF No. 11. Mr. Squires's letter explained:

         I write this letter on an airplane from Philadelphia to Miami, after serving as sole
         arbitrator on an emergency arbitration at the AAA's offices in Philadelphia. As
         the 103rd President of the Miami-Dade County Bar Association, I am required to
         attend and speak at the investiture of Judges in the 11th Judicial Circuit in and for
         Miami-Dade County, Florida, and Florida's Third District Court of Appeal. Well
         before coming on to the referenced case, I was set to keynote at the Appellate
         Investiture of the Honorable Fleur Lobree into the Third District Court of Appeal,
         which is on October 4. Although the emergency arbitration in Philadelphia ended
         earlier today with a consent award, it would have been physically impossible for
         me to attend the Case Management conference tomorrow in New York and be in
         Miami on time for Judge Lobree's Investiture ....

         In the recent three weeks, I was ill and unable to work at my full capacity.
         Moreover, I was only able to file my Pro Hae Vice Motion until October I, 2019
         . . . . As the motion shows, it contained my Certificates of Good Standing from
         Florida, the District of Columbia and New York. Except for the District of
         Columbia Court of Appeals, which provides the Certificate of Good Standing
         within a day through online ordering and delivery, it took at least three days to
         respectively obtain the Certificates of Good Standing from the Florida Supreme
         Court and the State ofNew York's Supreme Court, Appellate Division Third
         Judicial Department.


1
  Defendants claim the proposed default judgment could not be delivered to Avian, because "Avian' s address in the
DHL mail had a typo," ECF No. 27, at 12, and that the misdelivery violates Local Rule 55.2. This claim is puzzling,
given that Defendants admit Synergy, Avian's parent, received the default documents by October 2, 2019, see id. at
,r 33, that the mail record shows that Synergy repeatedly attempted to refuse the delivery of the relevant items, see
ECF No. 22-1, that Squires is the attorney for both Defendants, and that the relevant documents were available on
the docket (to which Squires had access, see ECF No. 27-2). This claim is also hard to square with the statement in
Defendants' brief that Squires "asked Synergy's in-house counsel to send a scanned copy of all the pages of the
document," but "[i]nstead, [Squires received] only a picture ofone page titled 'Affirmation in Support of Clerk's
Default."' ECF No. 27, at ,r 34. In any case, Squires does not contend that this purported misdelivery prejudiced his
ability to prepare this motion. Thus, his suggestion, made without reference to case law, that a supposed Rule 55.2
violation warrants wholesale rejection of Plaintiffs proposed default is meritless, and not considered further below.
2
 In his September 5 letter to Plaintiffs counsel, Squires indicated his awareness of the October 4 conference: "The
Court rendered a Notice of Court Conference for October 4, 2019 at 10:00 a.m." ECF No. 27-2.
                                                        5
ECF No. 25, at 1-2. The October 4 status conference proceeded as scheduled-given the late

notice of Mr. Squires, there was no time to accommodate a phone appearance-with Plaintiffs

counsel. That same day, Plaintiff moved for a judgment of default. See ECF No. 26. And a few

days after that, on October 7, Defendants filed the instant motion to set aside the Clerk's entry of

default. See ECF No. 27.

                                             Discussion

               "The court may set aside an entry of default for good cause." Fed. R. Civ. P.

55(c). "Because Rule 55(c) does not define the term 'good cause,' the Second Circuit has

established three criteria that must be assessed in order to decide whether to relieve a party from

default or from a default judgment." Bricklayers and Allied Craftworkers Local 2, Albany NY.

Pension Fund v. Moulton Masonry & Const., LLC, 779 F .3d 182, 186 (2d Cir. 2015) (quotation

marks and alterations omitted). The criteria are: "(1) the willfulness of default, (2) the existence

of any meritorious defenses, and (3) prejudice to the non-defaulting party." Id. (quotation marks

omitted). I find that these factors, taken together, do not warrant setting aside the default.

       A. Willfulness

               The Second Circuit has "interpreted 'willfulness,' in the context of default, to

refer to conduct that is more than merely negligent or careless," but is instead 'egregious and ...

not satisfactorily explained."' Bricklayers, 779 F.3d at 186 (quoting SEC v. McNulty, 137 F.3d

732, 738 (2d Cit. 1998)). "[B]ad faith is not a necessary predicate to concluding that a defendant

acted willfully. Rather, it is sufficient to conclude that the defendant defaulted deliberately."

Bricklayers, 779 F.3d at 187 (quotation marks and alterations omitted); see Guggenheim Capital,

LLC v. Birnbaum, 722 F.3d 444,455 (2d Cir. 2013) (where defendant "d[id] not deny that he

received the complaint" or "the notice of default judgment" or that "he never answered the

                                                 6
complaint," these factors "support an inference of willful default"); Gucci America, Inc. v. Gold

Center Jewelry, 158 F.3d 631, 635 (2d Cir. 1998) ("[D]efaults resulting from deliberate conduct

... are not excusable.").

               Defendants' default was willful. Defendants concede they were served with the

Complaint on July 23. From there, Defendants' conduct, such as requesting, via Plaintiff, an

extension of time to reply and the last-minute request to appear telephonically at a conference,

makes clear that Defendants were well aware of this suit and their need to respond. Indeed, in

one email, Squires stated: "I understand ... a response was due today, September 4." ECF No.

27-2. See Bricklayers, 779 F.3d at 186 ("[T]here is no dispute that [the defendant) was aware of

the legal action pending against him and his company based on his own admissions and the fact

that the corporate defendant requested ... an extension of time to respond."). Plaintiff extended,

as a courtesy, later extensions to September 9 and then September 10, and along the way Squires

acknowledged these extensions and promised that a response would be forthcoming, when, in

fact, no response would ever come.

               Defendants contend that they "acted in good faith," ECF No. 27, at 10, but the

question is not whether there was bad faith, but whether the failure to respond was deliberate, see

Bricklayers, 779 F.3d at 187. Defendants' communications reflect a "clear pattern of willful and

deliberate disregard for the litigation." Id. Defendants suggest that Squires's sciatica prevented

him from all action during the period of September 5-9, see ECF No. 27, at 10, but Defendants

had since July 22 to obtain counsel, and, in any event, Defendants' own brief describes Squires

actively negotiating with Plaintiff during this same timeframe, see id. at ,r,r 13-15, undercutting

any possibility that Squires was so incapacitated as to justify the failure of Defendants to appear

or respond until about a month after a post-extension response was due. Indeed, Squires, in a


                                                 7
September 9 letter to the ICC stated that despite his sciatica, he was "diligently working" on

reviewing the case materials. ECF No. 27-3.

                  Squires's letter to the Court on the day of the October 4 status conference-sent

before the filing of any response or request for extension-strongly suggests that he was simply

overbooked with other duties (such being a "keynote" speaker), and was at the least feeling well

enough for plane travel from Philadelphia to Miami. 3 In short, the default was deliberate.

         B. Existence of any meritorious defenses

                  A party opposing default must offer more than "conclusory assertions" to support

a defense and justify vacatur ofan entry of default. Bricklayers, 779 F.3d at 187. The party

opposing default must, at the least, "establish ... the rudimentary elements of a meritorious

defense," that is, must present proof to "show the existence of a meritorious defense." State

Street Bank and Trust Co. v. Inversiones Errazuriz Limitada, 374 F.3d 158, 168 (2d Cir. 2004).

"The test ... is measured not by whether there is a likelihood that it will carry the day, but

whether the evidence submitted, if proven at trial, would constitute a complete defense."

Pecarsky v. Galaxiworldcom Ltd., 249 F.3 167, 173 (2d Cir. 2001) (quotation marks omitted).

                  Defendants do not challenge the validity of the March or September Notes, or

contend that these documents can be interpreted so as not to require Defendants to pay Plaintiff.

Instead, Defendants' argument, quoted in full below, is:

         Defendants, in addition to intervening circumstances, will argue that the parties
         entered into a valid arbitration agreement, that the facts underlying the Complaint
         relate and are part to the facts [sic] that support the Request for Arbitration that
         Plaintiff/Claimant filed with the International Court of Arbitration of the ICC.




3
  For this same reason, I find that any neglect on the part of Defendants was not "excusable" within the meaning of
Fed. R. Civ. P. 60(b). See, e.g., Canfieldv. Van Atta Buick/GMC Truck, Inc., 127 F.3d 248,251 (2d Cir. 1997)
("Where ... the rule is entirely clear, we continue to expect that a party claiming excusable neglect will, in the
ordinary course, lose ... ").
                                                        8
        Therefore the Court should stay these proceedings pending resolution in
        Arbitration or in the alternative Plaintiffs claims should be dismissed.

ECF No. 27, at 11. What are these "intervening circumstances"? Defendants do not explain.

And as to the claim that the parties entered a "valid arbitration agreement," Defendants have

failed to provide any evidence that such an agreement exists, much less that such an agreement

requires staying these proceedings. Defendants have not adduced any agreement, have not

quoted any language from any agreement, have not contended that any agreement purports to rob

this Court of its jurisdiction, and have not even provided to the Court a sworn statement attesting

to the existence of any agreement. What's more, after Plaintiff noted in its opposition brief

Defendants' failure to produce or describe any agreement, see ECF No. 29, at 7, Defendants

failed again in their reply to produce or describe the agreement, see ECF No. 31, at 11 (stating

only that "Defendants will show the Court that these proceedings should be stayed for lack of

jurisdiction pending a jurisdictional decision in the arbitral tribunal").

                Defendants' thin pleadings are not enough. Even if Defendant were at trial to

demonstrate the existence of an arbitration agreement, that would not be enough, without more,

to counteract the clear language in the March and September Notes providing that jurisdiction is

proper in this Court. See ECF No. 7-5 (Defendants "irrevocably and unconditionally submit[]

... to the non-exclusive jurisdiction of any New York State court or Federal court ... sitting in

New York County"); ECF No. 7-6 (same). Defendants have failed to make even a rudimentary

showing of evidence that could amount to a complete defense at trial.

        C. Prejudice to the Plaintiff

                As to prejudice, "the district court must consider the effect of the delay caused by

the defendant's default, such as thwarting plaintiffs recovery or remedy ... resulting in the loss

of evidence, creating increased difficulties of discovery, or providing greater opportunity for

                                                  9
fraud and collusion." Swarna v. Al-Awadi, 622 F.3d 123, 142 (2d Cir. 2010) (quotation marks

and alterations omitted).

                Having concluded that Defendants willfully defaulted and lack a meritorious

defense, I need not reach the question of whether the Plaintiff would be prejudiced by vacatur of

the default. See Bricklayers, 779 F.3d at 187. Nonetheless, I note that the record suggests that

Plaintiff would be prejudiced. Defendants' brief acknowledges, more than once, their precarious

financial position, drawing into question whether Plaintiff will be able to recover if it is delayed

further. For example, Defendants state that in July 2019, there was a "Concurso Preventivo ...

filed on Avian," a proceeding "similar to a Chapter 11 restructuring in U.S. Bankruptcy Law."

ECF No. 27, at ,r 4; see id. at 11 (referring to their "financial difficulties"). The possibility that

Plaintiff's recovery could be "thwart[ ed]" by Defendants' inability to pay further supports

denying Defendants' motion to vacate the entry of default, Swarna, 622 F.3d at 142

        D. Entry of Default

                It is "an ancient common law axiom that a defendant who defaults thereby admits

all well-pleaded factual allegations contained in the complaint." City ofNew York v. Mickalis

Pawn Shop, LLC, 645 F.3d 114, 137 (2d Cir. 2011) (quotation marks omitted). For the reasons

explained above, I reject Defendants' motion to set aside the entry of default, and, accordingly, I

now look to the well-pleaded factual allegations. The March and September Notes plainly state

that Defendants jointly and severally promise to pay to Plaintiff $3,862,114 and $9,815,545,

respectively, on or before September 30, 2017. See ECF Nos. 7-5, 7-6. Thus, default judgment

as proposed by Plaintiff is proper, and I so order it.




                                                   10
                                          Conclusion

              For the reasons stated, Defendants' motion to set aside the entry of default is

denied. Conversely, I order Plaintiffs proposed judgment of default. The Defendants shall pay

to Plaintiff $13,677,650, plus 9% interest per annum from September 30, 2017, amounting to

$16,075,572.51, plus costs and disbursements in the amount of$740.50, amounting to a total of

$16,076,313.01. The Clerk shall terminate the open motion (ECF No. 27) and close the case.


SO ORDERED.               .    /

Dated:        November/ifo19
              New Yor'i/:New York
                                                            United States District Judge




                                               11
